1. That on November 10th, 1928, the petitioner was employed by the respondent as an usher at a weekly wage of $10; that on the date last above mentioned and while engaged in the duties of her employment at the theatre of the said respondent on Broad street, Newark, New Jersey, she struck her right knee against one of the seats in the said theatre, sustaining an injury thereto; that she continued working but received some medical treatment for her injury from Dr. Max E. Stern, a physician of her own choosing and received two or three treatments'per week from him up to and including November 30th, 1928; that immediately upon the respondent’s learning of the said accident and on or about December 1st, 1928, it sent her for treatment to Dr. Irving M. Yanderhoff, who strapped the injured knee and advised the said petitioner that she must go to a hospital or must remain inactive and rest in bed at her home in order that the injury might be cured, but the said petitioner refused to take either of the courses mentioned; that she continued her treatments with Dr. Yanderhoff and on or about February 5th, 1929, he applied a plaster cast to the *77injured leg, again advising the said petitioner that she must quit work and go to a hospital; that she again refused to follow this direction but kept the plaster cast on her leg until February 9th, 1929, when she again appeared at the doctor’s office, when it was discovered that the cast had been cut across knee and broken in the back whereupon the plaster cast was removed and a knee-cap was substituted therefor; that the said petitioner continued working all of the time from the date of the accident until the date of the hearing above mentioned with the exception of two weeks beginning on February oth and extending to February 19th, 1929; that the said petitioner has consistently refused to go to a hospital or remain off her injured leg despite the advice of the respondent’s physician as well as her own physician and reiterated that refusal upon the hearing; that despite the fact that all of the physicians who testified on both sides of the case testified that that is the only treatment indicated for an injury such as has been sustained by the said petitioner and which would, if followed, greatly reduce the permanent disability entailed by the injuries, if it would not entirely cure it; that the plaintiff’s own physician, Dr. Stern, estimates that the said petitioner has lost thirty per cent, of the permanent usefulness of her said right leg and Dr. Edward W. Markens, another physician who testified on her behalf, estimates that the present permanent disability is forty per cent., but that if the treatment above mentioned had been followed by the petitioner, the disability would not exceed twenty-five per cent.; that Dr. Yanderhoff, the physician called by the respondent, estimates the permanent loss at fifteen per cent.; that, in my opinion, the petitioner has sustained a permanent loss of the usefulness of her said right leg equal to twenty-five per cent, thereof, for which she is entitled to receive from the said respondent compensation at the rate of $8 per week; that for the temporary disability entailed by the said injury, the said petitioner is entitled to receive compensation at the rate of $8 per week for one week; that the said respondent shall also pay to Dr. Max E. Stern for the treatments rendered by him to the said *78petitioner from November 13th to November 30th, 1928, the sum of $40, also the sum of $25 for his attendance at the hearing hereof, and shall also pay to Dr. Edward W. Martens the sum of $50 for his attendance upon the hearing.
Hi $ $ * * * *
Habby J. Goas, Deputy Commissioner.